Citation Nr: 0828830	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  08-01 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a right hip disability, and 
if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's daughter


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served in the New York Army National Guard from 
January 1951 to January 1957, to include a period of active 
duty for training in June and July 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for a 
right hip disability.  The New York, New York, RO has 
maintained jurisdiction over the claim.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in May 2008, via 
videoconference between the New York RO and the VA Medical 
Center (VAMC) in Albany, New York.  

The issue of service connection for a right hip disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By way of a March 1953 decision, the RO denied service 
connection for a right hip disability based on a finding that 
there was no chronic disability related to an in-service 
fall; the denial was not appealed and became final in March 
1954.

2.  Evidence received since March 1953 has not been 
previously considered by agency decision makers, is not 
cumulative or redundant, relates to an unestablished fact, 
and raises the reasonable possibility of substantiating the 
claim.



CONCLUSION OF LAW

New and material evidence to reopen a claim of service 
connection for a right hip disability has been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) recently addressed VA's duty to notify and assist in 
cases involving claims to reopen previously denied matters.   
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board 
finds, however, that there is no need to discuss the impact 
of the VCAA on the single matter resolved in the veteran's 
favor in the decision below.  

New and Material Evidence

Although the RO apparently reopened the claim of service 
connection for a right hip disability in June 2007, the Board 
is required to first consider whether new and material 
evidence has been presented before the merits of claim can be 
considered.  The Board can make an initial determination as 
to whether evidence is "new and material."  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

At the time of the March 1953 denial, the evidence consisted 
of a statement from Dr. MDD, a report of physical examination 
at the time of enlistment in the Army National Guard, a 
"buddy statement" from Mr. GLB, and a statement from the 
veteran's national Guard Unit showing that he had gone on 
sick call.

Since March 1953, the veteran has submitted private 
chiropractor records from Dr. JAM dated in June 1990 and 
records from an Army National Guard investigation related to 
his claim of injury.  These records consist of a statement 
from Dr. MDD, a statement from Dr. RSC, affidavits from Mr. 
GLB and the veteran's commanding officer, and the final 
report of the investigation.  Also received is the May 2007 
report of a VA orthopedic examination and the testimony of 
the veteran and his daughter in May 2008.

The evidence received since March 1953 is new in that it has 
not been previously considered by agency decision makers.  It 
is not cumulative or redundant of evidence already of record, 
as it adds details of the injury and subsequent complaints 
and treatment.  The new evidence is also material, as it 
addresses the unestablished fact of a current right hip 
disability.  It also, therefore, raises the reasonable 
possibility of substantiating the claim, assuming for 
purposes of reopening that the evidence is credible.

The claim is properly reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a right hip disability 
is reopened.


REMAND

The reopening of the claim does not end the inquiry in this 
instance, however.  The underlying claim of service 
connection for a right hip disability must be considered on 
the merits.  Unfortunately, the record does not provide an 
adequate basis for the adjudication of the claim, and remand 
is required.

A January 1953 document signed by an investigating officer 
indicated that the veteran was seen by a Dr. Duby in the 
first week of July 1951 after suffering an injury to his hip 
during field training with the New York National Guard in 
June 1951.  The doctor reported that the veteran incurred a 
"wrenching and bruising of muscles of the buttocks and 
hip".  

Additional documents from 1953 indicate that the veteran's 
injury was incurred in a fall.

The RO scheduled a VA joints examination for the veteran, 
which was conducted in May 2007.  The RO informed the 
examiner of the purpose of the examination, identified 
pertinent facts, and requested a medical opinion on the 
question of a nexus between any current disability and the 
documented in-service fall.  The claims file was provided for 
review in conjunction with the examination.

The May 2007 examiner stated that he reviewed the claims 
file, and he discussed the history of a 1951 fall.  The 
examiner did not offer the requested medical opinion, and 
commented that there was no evidence of a fall or hip injury 
on active duty.  The examiner also responded "no" to the 
question "Was a medical opinion requested?"  

These statements on the 2007 examination report are 
inaccurate.  Furthermore, they do not reflect a careful 
review of the claims file.  A new examination is required, 
during which time the requested medical opinion should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for an examination 
before the appropriate examiner to 
ascertain the nature and likely etiology 
of any current disability involving the 
right hip and buttocks.  The examiner must 
review the claims file in conjunction with 
the examination.  The examiner is 
requested to state whether there is any 
current chronic disability of the right 
hip, and if so, whether such is at least 
as likely as not related to the documented 
in-service injury in 1951.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


